United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1648
                                 ___________

Samuel Lewis Taylor,                    *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the Eastern
                                        *   District of Missouri.
Paula Huffman Phillips; Alex Clinton; *
Christy Clinton; Jennifer Brown;        *       [UNPUBLISHED]
Jennifer Alexander; Chuck Dwyer,        *
Superintendent, SECC; Johnny            *
William, Functional Unit Manager,       *
SECC; Jim Preston, Clothing Issue       *
Supervisor, SECC; Steven Buhs,          *
Caseworder Assistant, SECC; Omer        *
Clark, Associate Superintendent,        *
SECC; David Gaines, Caseworker          *
Assistant, SECC; Dawn Horn,             *
Caseworker, SECC; Sandria               *
Hutcheson, Librarian, SECC; Tina        *
Whitson, Correctional Officer II,       *
SECC; John Roach, Correctional          *
Officer I, SECC; John Hoskins,          *
Correctional Officer I, SECC;           *
Michael McGill, Correctional Officer I, *
SECC; Linda Manes, Correctional         *
Officer I, SECC; Bill Harris,           *
Associate Superintendent, SECC; Dan *
Smith, Factory Supervisor, SECC;        *
Jason Lewis, Educational Supervisor, *
SECC; Jimmie Bell, Nurse/CMS,           *
SECC; Unknown Hillie, Correctional *
Officer I, SECC; Unknown Kaiser,        *
Correctional Officer I, SECC;            *
Unknown Dorris, Caseworker,              *
SECC; Unknown Reed, Correctional         *
Officer II, SECC; Unknown Hack,          *
Correctional Officer I, SECC; Larry      *
Garris, Correctional Officer II, SECC;   *
Sharon Gifford, Functional Unit          *
Manager, SECC; Brian Allen,              *
Caseworker PCC; Jeffrey Turner,          *
Correctional Officer III, PCC;           *
Unknown Coffman, Correctional            *
Officer I, PCC; Unknown Rayfield;        *
Unknown Tammi, Nurse/CMS, PCC;           *
Unknown Bailey, Caseworker, PCC;         *
Jackie Laird, Mailroom Supervisor,       *
PCC; Ian Wallace, Associate              *
Superintendent, PCC; Unknown             *
Salvage, Grievance Officer, PCC;         *
Unknown Miller, Correctional Officer     *
I, PCC; Unknown Arcand, Caseworker,      *
PCC; Unknown Milam, Caseworker,          *
PCC; Unknown Horn, Correctional          *
Officer II, PCC; Unknown Francis,        *
Correctional Officer I, PCC; Unknown     *
Conrad, Correctional Officer I, PCC:     *
Cindy Griffith, Functional Unit          *
Manager, PCC; Unknown Demello,           *
Correctional Officer I, PCC; Unknown     *
Wilheight, Correctional Officer II,      *
SECC; Unknown McKinney,                  *
Doctor/CMS, PCC; Unknown Nixon,          *
Functional Unit Manager, PCC,            *
                                         *
            Appellees.                   *




                                         -2-
                                    ___________

                              Submitted: May 13, 2011
                                  Filed: May 18, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Missouri inmate Samuel Taylor appeals from the District Court’s order
dismissing his 42 U.S.C. § 1983 complaint without prejudice under 28 U.S.C.
§ 1915(g). Upon de novo review, we conclude that only two of the three cases that
the court identified qualify as strikes. See Owens v. Isaac, 487 F.3d 561, 563 (8th Cir.
2007) (per curiam) (standard of review). Specifically, the court erroneously counted
the dismissal of Taylor v. Schriro, No. 2:01-cv-38, as a strike because in that case,
some claims were dismissed for failure to state a claim while others were dismissed
without prejudice for improper venue. The plain language in § 1915(g), however,
requires that the entire action be dismissed on one or more of the three enumerated
grounds, that is, as frivolous or malicious or for failure to state a claim, before it
counts as a strike. See 28 U.S.C. § 1915(g) (requiring application of the three-strikes
bar if the prisoner has on three or more prior occasions while detained brought an
action or appeal in federal court that was dismissed as frivolous or malicious or for
failure to state a claim); see also Tolbert v. Stevenson, 635 F.3d 646, 647-55 (4th Cir.
2011) (collecting cases supporting the proposition that “action” in § 1915(g)
unambiguously means the entire case or suit, so that an inmate’s entire “action or
appeal” must be dismissed on grounds enumerated in the statute in order to count as
a strike); cf. Powells v. Minnehaha Cnty. Sheriff Dep’t, 198 F.3d 711, 713 (8th Cir.
1999) (per curiam) (noting that the reversal of the district court's dismissal of some



                                          -3-
of the claims in a prisoner's suit eliminated one of the three strikes that had served as
the basis for dismissal of two later-filed cases).

      Accordingly, we grant leave to appeal in forma pauperis, we reverse the
§ 1915(g) dismissal, and we remand for further proceedings.
                       ______________________________




                                          -4-